Case 20-23761-JNP   Doc 51    Filed 03/16/21 Entered 03/16/21 12:19:51   Desc Main
                             Document      Page 1 of 18
Case 20-23761-JNP   Doc 51    Filed 03/16/21 Entered 03/16/21 12:19:51   Desc Main
                             Document      Page 2 of 18
Case 20-23761-JNP   Doc 51    Filed 03/16/21 Entered 03/16/21 12:19:51   Desc Main
                             Document      Page 3 of 18
Case 20-23761-JNP   Doc 51    Filed 03/16/21 Entered 03/16/21 12:19:51   Desc Main
                             Document      Page 4 of 18
Case 20-23761-JNP   Doc 51    Filed 03/16/21 Entered 03/16/21 12:19:51   Desc Main
                             Document      Page 5 of 18
Case 20-23761-JNP   Doc 51    Filed 03/16/21 Entered 03/16/21 12:19:51   Desc Main
                             Document      Page 6 of 18
Case 20-23761-JNP   Doc 51    Filed 03/16/21 Entered 03/16/21 12:19:51   Desc Main
                             Document      Page 7 of 18
Case 20-23761-JNP   Doc 51    Filed 03/16/21 Entered 03/16/21 12:19:51   Desc Main
                             Document      Page 8 of 18
Case 20-23761-JNP   Doc 51    Filed 03/16/21 Entered 03/16/21 12:19:51   Desc Main
                             Document      Page 9 of 18
Case 20-23761-JNP   Doc 51    Filed 03/16/21 Entered 03/16/21 12:19:51   Desc Main
                             Document     Page 10 of 18
Case 20-23761-JNP   Doc 51    Filed 03/16/21 Entered 03/16/21 12:19:51   Desc Main
                             Document     Page 11 of 18
Case 20-23761-JNP   Doc 51    Filed 03/16/21 Entered 03/16/21 12:19:51   Desc Main
                             Document     Page 12 of 18
Case 20-23761-JNP   Doc 51    Filed 03/16/21 Entered 03/16/21 12:19:51   Desc Main
                             Document     Page 13 of 18
Case 20-23761-JNP   Doc 51    Filed 03/16/21 Entered 03/16/21 12:19:51   Desc Main
                             Document     Page 14 of 18
Case 20-23761-JNP   Doc 51    Filed 03/16/21 Entered 03/16/21 12:19:51   Desc Main
                             Document     Page 15 of 18
Case 20-23761-JNP   Doc 51    Filed 03/16/21 Entered 03/16/21 12:19:51   Desc Main
                             Document     Page 16 of 18
Case 20-23761-JNP   Doc 51    Filed 03/16/21 Entered 03/16/21 12:19:51   Desc Main
                             Document     Page 17 of 18
Case 20-23761-JNP   Doc 51    Filed 03/16/21 Entered 03/16/21 12:19:51   Desc Main
                             Document     Page 18 of 18
